department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division ulcs' yor wyo jul - sel tied rats legend employer a employer b plan x accounting system accounting system amount amount amount state w date date date date state x month month date page month gentlemen and this is in response to the authorized representative as supplemented by correspondence dated ruling_request submitted on your behalf by your in which you request letter rulings authorizing the return of _ certain employer contributions to a defined_contribution_plan qualified within the meaning of sec_401 of the internal_revenue_code code because said contributions were made as a result of a mistake of fact the following facts and representations support your ruling_request as of employer a was a limited_liability partnership organized under the laws of state w _ employer a merged into employer b a state x limited_liability partnership date as of the date of merger employer a ceased to exist employer a maintained its books_and_records on a calendar_year cash_basis employer b also maintains its books and re- cords on a calendar_year cash_basis plan x is a single-employer participant-directed profit-sharing defined_contribution_plan plan x was effective which contains an arrangement described in code sec_401 as of date and received its most recent favorable determination_letter dated date plan x wa sec_3 in anticipation of the above-referenced merger as of date terminated and no further contributions were made thereto although no final form_5500 has been filed annual report return of employee_benefit_plan for calendar_year with respect to plan x sec_4 a of plan x authorizes the return of employer contributions made because of a mistake of fact unadjusted for earnings attributable to the mistaken amount within a one-year period after the contribution was made your authorized representative has presented on your behalf evidence of five ac- counting mistakes that occurred as a counting system to accounting system asa result of difficulties that arose out of the conversion income was overstated non-billable costs were treated as billable certain advances were taken into income twice income was understated as a result of conversion and in- a failure to implement certain accounting changes during the come was reported that was not supported by journal entries the net result of these five errors was that employer a’s income was overstated in the amount of amount result of a calendar_year conversion from ac- as a result of the above described overstatement of income excess profit-sharing contri- butions totaling amount were made to the accounts in plan x of employer a’s said excess contri- vith respect to the period january until august page ‘only a por- butions were made beginning with date tion of amount specifically amount which represents contributions made for month sec_1 and _is ati issue in this ruling_request and ending with date based on the above facts and representations you through your authorized representa- tive request the following letter rulings that the excess profit-sharing contributions made to the plan x accounts of em- ployer a’s equity partners based on the overstated i income referenced above were made because of mistakes of fact and as aresult excess profit-sharing contributions made for month sec_1 and _ and totaling amount may be returned to employer a with respect to your ruling requests sec_401 of the internal_revenue_code code provides in general that a plan qualified within the meaning of code sec_401 may not at any time prior to the satisfaction of all liabilities with respect to employ- ees and their beneficiaries use or divert any part of the plan’s assets for purposes other than the exclusive benefit of the employees and their beneficiaries sec_403 c a of the employee_retirement_income_security_act_of_1974 erisa as amended for which there is no parallel provision in the code provides that a contribu- tion which is made by an employer by a mistake of fact may be returned to the employer within one year after payment of the contribution revrul_91_4 1991_1_cb_57 provides that a plan qualified within the meaning of code sec_401 may contain a provision authorizing return of employer contributions made because of a mistake of fact as provided in sec_403 of erisa as noted above plan x contains such a provision with respect to the issue of whether the contributions which are the subject matter of this ruling_request were made as a result of a mistake of fact amount was contributed to plan x based on employer a’s error to the effect it had income totaling amount upon which to support said contribution as a result of auditing activities associated with the above-referenced merger of employer a and employer b it was determined that the equity partners of employer a did not have the compensation ie earned_income upon which to support the contribution of amount to plan x therefore in short employer a’s error in determining the amount of the compensation of the was the cause of em- ployer a’s contributing amount to plan x such a mistake constitutes a mistake of fact as contemplated in sec_403 of erisa as a result amount the amount contributed to plan x within one year of the date of this ruling letter may be returned to employer a thus with respect to your ruling requests we conclude as follows that the excess profit-sharing contributions made to the plan x accounts of em- based on the overstated income referenced above were ployer a’s made because of mistakes of fact and asa result excess profit-sharing contributions made for month sec_1 and _and totaling amount may be returned to employer a this letter_ruling is based on the assumption that plan x was and is qualified within the meaning of code sec_401 at all times relevant thereto it also assumes the correct- ness of all representations made with respect thereto pursuant to a power_of_attorney on file in this office a copy of this letter_ruling is being sent to your authorized representative any questions regarding this letter_ruling should be addressed to esq id fax phone-not a toll-free number or ‘ at sincerely yours frances v sloan manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
